PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/853,007
Filing Date: 22 Dec 2017
Appellant(s): Bui et al.



__________________
Shambhavi Patel (Reg. No. 73,478)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 August 2020 and the supplemental brief filed 16 October 2020.

[1]	Grounds of Rejection to be Reviewed on Appeal

[i]	The ground(s) of rejection set forth in the Office action dated 27 February 2020 from which the appeal is taken have been modified by the Advisory Action dated 28 August 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

[ii]	The following ground(s) of rejection are applicable to the appealed claims.

Pending claims 1, 3, 11, and 101-117 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more as maintained in the Final Rejection/Office Action mailed 27 February 2020. The maintained rejection of claims 1, 3, 11, and 101-117 under 35 U.S.C. 101 is/are the subject of the present appeal. 

NOTE: In the Advisory Action mailed 28 August 2020, Applicant’s amendments/response filed 2 July 2020 were entered for purposes of appeal. The sole amendment to the claims in the response of 2 July 2020 was to replace the designation of “...first insurance computer...” with “...first insurance company...” in line 5 of claim 1. As per the Advisory Action mailed 28 August 2020, the replacement of “computer” with “company” served to align method claim 1 with system and computer-readable medium claims 108 and 117, respectively, and therefore entry of Final Rejection/Office Action mailed 27 February 2020. 
 
[iii]	WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Double Patenting

Previous rejection(s) of claims 1, 3, 11, 101-116, and 117 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,886,722 considered: (1) alone pertaining to claims 1, 3, 101, 106, 107-109, 111, 115-117; (2) in view of Bauer et al. (United States Patent Application Publication No. 2002/0116228) pertaining to claims 11 and 110; and in view of Brandenburg et al. (United States Patent No. 7,424,616) pertaining to claims 102-105 and 112-114, have been overcome by Applicant’s timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). The Terminal Disclaimer was approved 2 July 2020. The rejection(s) is/are withdrawn as indicated in the Advisory Action mailed 28 August 2020.    

 

[2]	 Response to Argument

In the Appeal Brief filed 21 August 2020, Appellant presents the following arguments:

(A)	“…In particular, the Office Action appears to take the position that the claims are directed to the abstract idea of ‘purchasing and selling insurance’...” (Appeal Brief; page 4)

(B)	“…Neither claim 1, nor the alleged abstract idea, is directed to the enumerated groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes...the claims do not recite fundamental economic principles or practices...;commercial or legal interactions...and are therefore not directed to certain methods of organizing human activity...Each independent claim, considered as a whole, is directed to far more than a fundamental economic principle/practice or a mere commercial/legal interaction. Instead, the claims, for example, recite particular technical devices performing a multitude of specific processes...” (Appeal Brief: page 5).

(C)	“…Even if the Office considers the claims to recite elements from one or the enumerated groupings of abstract ideas...the claims are not directed to an abstract idea because the claims integrate any alleged abstract idea into ‘a practical application’…claim 1 recites a practical application of any alleged abstract idea because it enables the implementation of a deep partner integration between merchants by sending, in response to a transfer request, user data to a second web server associated with a second insurance company, and further by performing a user redirect to at least redirect the user from the first website associated with the first insurance company to the second website associated with the second insurance company...” (Appeal Brief: page 6)

(D)	“…The Specification states that this process is ‘deep integration [that] entails customer data transfer, in a secure environment, between business partners, plus process design such that merchant purchase completion is the logical conclusion to the customer experience’ Publication at [0170]...The Specification further explains the benefits of this deep integration: [excerpt from paragraph [0171] of the Specification as Published]...Thus, claim 1 recites multiple, specific, detailed, unique steps performed by a webserver...which provides deep integration for the secure transfer of data between different web servers...claim 1 does not monopolize every possible way of purchasing and selling insurance, but instead is limited to a practical application of doing so...” (Appeal Brief: page 7).

(E)	“...The Office Action fails to provide an adequate Step 2B analysis...Step 2B requires evaluating additional elements to determine whether they amount to an inventive concept...Appellant submits that the claims address the problem of transferring data between web servers by using a deep partner integration between merchants that sends, in response to a transfer request, user data to a second web server from the first website associated with the first insurance company to the second website associated with the second insurance company. These are meaningful limitation that add more than the alleged abstract idea, because they solve a technical problem with a claimed solution that is necessarily rooted in computer technology...Yet the Office Action merely recites conclusory language without actually considering or addressing the unique, specific ordered combination of features recited in claim 1...” (Appeal Brief: page 8).

(F)	Appellant reiterates arguments (A)-(E) with respect to independent claims 108 and 117 (Appeal Brief pages 9-12 and 12-15).

Arguments (A and B):

In response to Appellant's (A) argument that “...the Office Action appears to take the position that the claims are directed to the abstract idea of ‘purchasing and selling insurance’...” (Appeal Brief; page 4), and Appellant’s (B) argument that “...Neither claim 1, nor the alleged abstract idea, is directed to the enumerated groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes...the claims do not recite fundamental economic principles or practices...;commercial or legal interactions...and are therefore not directed to certain methods of organizing human activity...Each independent claim, considered as a whole, is directed to far more than a fundamental economic principle/practice or a mere commercial/legal interaction. Instead, the claims, for example, recite a particular technical devices performing a multitude of specific processes...” (Appeal Brief: page 5), Examiner respectfully disagrees.

In response, Examiner respectfully maintains that the claimed invention is directed to the abstract concept of “purchasing and selling insurance”. As noted by Appellant, with respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices (e.g., hedging, insurance, mitigating risk); (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions). Examiner respectfully maintains that the steps illustrated by each of independent claims 1, 108, and 117 are reasonably understood to be a sequence of actions and activities which serve to receive and process a request to purchase insurance from a particular insurance company, i.e., a process of purchasing and selling insurance. 

More particularly, Examiner respectfully directs Appellant’s and the PTAB’s attention to the claim limitations of representative claim 1. In particular claim 1 includes “…receiving at...a first insurance company, a request to purchase an insurance policy from a second insurance company…”, “...in response to receiving the request, transferring, to...the second insurance company...the user session...”, and “…redirect the user from the...first insurance company to...the second insurance company…”. 

Reasonably, from the above limitations, one would conclude that the directing of a requesting customer to a commercial entity to purchase insurance in response to a customer request to purchase insurance is a form of commercial activity and/or fundamental commercial practice, e.g., selling a product. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process in which a first insurance company receives a customer request to purchase an insurance policy from a second company and the companies interact via a defined business relationship to fulfill the request for an insurance policy. A general process of implementing a business relationship to purchase and sell insurance is reasonably categorized as a Method of Organizing Human Activity, namely: (1) fundamental economic practices; and (2) commercial or legal interactions such as conducting marketing or sales activities as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Arguments (C) and (D):

In response to Appellant's (C) argument that “…the claims are not directed to an abstract idea because the claims integrate any alleged abstract idea into ‘a practical application’…claim 1 recites a practical application of any alleged abstract idea because it enables the implementation of a deep partner integration between merchants by sending, in response to a transfer request, user data to a second web server associated with a second insurance company, and further by performing a user redirect to at least redirect the user from the first website associated with the first insurance company to the second website associated with the second insurance company...” (Appeal Brief: page 6) and Appellant’s argument (D) that “…The Specification states that this process is ‘deep integration [that] entails customer data transfer, in a secure environment, between business partners, plus process design such that merchant purchase completion is the logical conclusion to the customer experience’ Publication at [0170]...The Specification further explains the benefits of this deep integration: [excerpt from paragraph [0171] of the Specification as Published]...Thus, claim 1 recites multiple, specific, detailed, unique steps performed by a webserver...which provides deep integration for the secure transfer of data between different web servers...claim 1 does not monopolize every possible way of purchasing and selling insurance, but instead is limited to a practical application of doing so...” (Appeal Brief: page 7), Examiner respectfully disagrees and provides the following:


With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 includes: (1) a first webserver; (2) a client computer; (3) a first website; (4) a second website; and (5) a second web server. The recited first web server is identified in the claim as “associated with a first insurance company” and as receiving the request to purchase insurance from the client computer associated with the user which is engaged in a user session with a first website associated with the first insurance company. The second web server is identified as “associated with the second insurance company” and is further identified as the server that is sent user data associated with the user and as is also sent the identifier “mapping” the user to the user data. The first and second websites are identified as associated with the first and second insurance companies, respectively. The user session/user is transferred/redirected from the first webpage to the second webpage. 

While Appellant contends that these steps/functions, and more specifically, the term “redirect” encompasses “deep integration for the secure transfer of data between different webserver”, Examiner respectfully maintains that under a broadest reasonable interpretation of the claimed “redirect”, the claim merely requires a collection of data in a first website, a navigation from a first website to a second website, and a transmission of the user and an “identifier” that maps the user to the user data from one server to another. In reference to the Specification as Published (US2018/0189890), paragraphs [0170]-[0171] as cited by Appellant, and paragraphs [0173]-[0180] discuss various technical processes which provide benefits of security, speed, and invisibility to the user transferring from a merchant to a partner website. However, Examiner respectfully maintains that the claim as presented merely states/requires that a user is redirected from one website to another and that an identifier serves to map the user to the user data. With respect to the functions conveyed by the term “mapping”, the sole reference to mapping provided in the Specification is limited to a statement in paragraph [0175] which indicates “...The user redirection should contain at least the customer identification...to map the user being redirected to the information already mapped in the database...”. In other words, transmission of the customer’s name in order to identify stored data associated with the customer name reasonably meets the technical processes conveyed by the term, i.e., storage, retrieval, and transmission of data. 

Respectfully, the functions as presented in the independent claims are reasonably met by a user navigating from one website to another and data collected by the first website being transferred the second webpage/server. Absent further clarification, an “identifier mapping the user to user data” is reasonably met by the use of the user’s name to reference data stored under the same name, and does not reasonably require the “handoff” procedures of the broader disclosure. Of further note, Examiner acknowledges that the broader disclosure noted above includes a handoff procedure which, in a more comprehensively constructed claim, presented allowable subject matter and was allowed by the Examiner (see parent USPAT 9,886,722).  However, given the breadth of the present claims, Examiner maintains that to impart the functions of paragraphs [0170]-[0181] as Appellant argues would be to import limitations from the Specification into a limitation which only specifies that an identifier is provided to identify user data. At least as presented, Examiner respectfully maintains that the features/functions recited as performed during the claimed “redirect” are performable by the generic memory, HTTP and TCP/IP navigation/information transfer which are disclosed as performing the redirect. In other words, under a broadest reasonable interpretation of the claimed functions, any additional technical elements present in the claim are performing functions met by the standard operation of servers supporting websites capable of performing a standard user navigation and transmission of data using HTTP and TCP/IP functionality. 

As presented, the function(s) reasonably attributable to the claimed first webserver are limited to receiving data or information via a network (e.g., a request from a user to purchase insurance and sending user data and an identifier to the second server/website in response to the user navigation from the first server/website to the second server/website). Similarly, actions performed by the first and second servers are limited to the storing and retrieving information from a memory (e.g., the user data and identifier which appears to name or otherwise associate the user with the data) and transmitting/receiving information via a computer network (e.g., transferring or navigating a user and data from a first webpage/server to a second webpage/server). 

Accordingly, the technology as engaged is solely identified as storing and retrieving information (user data and an identifier) and sending and receiving information over a network (e.g., user data and a user from a first webpage/server to a second webpage/server). 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually/pre-Internet performed process, of purchasing and selling insurance and transferring leads from a merchant to a commercial partner organization. In the pre-Internet world, this would have consisted of an identification of the prospective customer to the partner and a mailing or other delivery of a customer folder/binder having the customer’s name such that the customer information could be associated with the customer. The claimed invention performs the same process over the Internet using generic devices as tools to perform the abstract idea/commercial sales process. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed purchasing and selling insurance benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Argument (E): 

In response to Appellant's (E) argument that “…The Office Action fails to provide an adequate Step 2B analysis...Step 2B requires evaluating additional elements to determine whether they amount to an inventive concept...Appellant submits that the claims address the problem of transferring data between web servers by using a deep partner integration between merchants that sends, in response to a transfer request, user data to a second web server from the first website associated with the first insurance company to the second website associated with the second insurance company. These are meaningful limitation that add more than the alleged abstract idea, because they solve a technical problem with a claimed solution that is necessarily rooted in computer technology...Yet the Office Action merely recites conclusory language without actually considering or addressing the unique, specific ordered combination of features recited in claim 1...” (Appeal Brief: page 8), Examiner respectfully disagrees.

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 includes (1) a first webserver; (2) a client computer; (3) a first website; (4) a second website; and (5) a second web server. The recited first web server is identified in the claim as “associated with a first insurance company” and as receiving the request to purchase insurance from the client computer associated with the user which is engaged in a user session with a first website associated with the first insurance company. The second web server is identified as “associated with the second insurance company” and is further identified as the server that is sent user data associated with the user and as is also sent the identifier “mapping” the user to the user data. The first and second websites are identified as associated with the first and second insurance companies, respectively. The user session/user is transferred/redirected from the first webpage to the second webpage. 
Respectfully, these elements fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2018/0189890, Examiner notes paragraphs [0119] [0150] [0151] [0183]. In the noted disclosure, the Specification provides indications that servers are used to host the various insurance company websites. Paragraphs [0035] [0066] [0172]-[0176] indicate that secure HTML and industry standard XML and encryption are used to facilitate data transmission between the servers and the user computers. While the Specification provides descriptions of examples of devices, the devices are identified generically as a “computer” or “server”. With respect to the data transmissions, the specification does not provide any indication that anything other than standard encryption and markup languages are applied. Accordingly, with respect to the claimed hardware elements and network technology, the disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than (i) mere instructions to facilitate user navigation and data transmissions using a computer and a computer network, and (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.


In further support of Examiner’s conclusion that the computer-implemented elements of the claimed invention are limited to routine and conventional uses of generic computing devices operating in a network environment, beyond the general directive of the claims to the aforementioned abstract idea, the claims include computer-implemented steps of redirecting a user from a first webpage to a second webpage and transferring data using an “identifier”. While Examiner acknowledges that the noted limitations are computer-implemented and are conducted using a computer network, Examiner maintains that in aggregate they do not amount to significantly more than the abstract idea to which the claimed invention is in primarily directed.

While utilizing a computer/terminals and network connectivity, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to transmitting information over a computer network, e.g., directing the user to a second webpage, and storing and retrieving information from computer memory, e.g., “mapping” the user to data using an identifier. In other words, the computer of the instant invention is accomplishing non-technical aims, i.e., facilitating purchase of an insurance policy, because it has been programmed to transmit, store, and retrieve data and information relevant to the purchase of insurance. The non-technical functions associated with the selling of insurance in an ecommerce environment benefit from the use of computer technology, but fail to improve the underlying technology.


In support, the courts have previously found that utilization of a computer to transmit information over a computer network and employing computers to store and retrieve information are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. For further guidance regarding receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Argument (F): 

In response to Appellant's (F) argument that the arguments (A)-(E) as presented with respect to method claim 1 are equally applicable to system claim 108 and non-transitory computer-readable medium claim 117 as presented on pages 9-12 and 12-15 of the Appeal Brief, Examiner respectfully disagrees.  

Examiner’s remarks/response to arguments presented above with respect to method claim 1 assume and address the performance of the claimed step by a processor-based device executing computer-readable instructions. Accordingly, Examiner reiterates the response to the arguments as presented above herein below. 

NOTE: Examiner’s response with respect to claims 108 and 117 and all dependent claims which Appellant indicates are allowable by virtue of dependency on the independent claims (Appeal Brief page 16) is reiterated as presented above.

In response to Appellant's (A) argument that “...the Office Action appears to take the position that the claims are directed to the abstract idea of ‘purchasing and selling insurance’...” and Appellant’s (B) argument that “...Neither claim 1, nor the alleged abstract idea, is directed to the enumerated groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes...the claims do not recite fundamental economic principles or practices...;commercial or legal interactions...and are therefore not directed to certain methods of organizing human activity...Each independent claim, considered as a whole, is directed to far more than a fundamental economic principle/practice or a mere commercial/legal interaction. Instead, the claims, for example, recite a particular technical devices performing a multitude of specific processes...”, Examiner respectfully disagrees.

In response, Examiner respectfully maintains that the claimed invention is directed to the abstract concept of “purchasing and selling insurance”. As noted by Appellant, with respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices (e.g., hedging, insurance, mitigating risk); (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions). Examiner respectfully maintains that the steps illustrated by each of independent claims 1, 108, and 117 are reasonably understood to be a sequence of actions and activities which serve to receive and process a request to purchase insurance from a particular insurance company, i.e., a process of purchasing and selling insurance. 

More particularly, Examiner respectfully directs Appellant’s and the PTAB’s attention to the claim limitations of representative claim 1 (and analogous functions presented in claims 108 and 117). In particular claim 1 includes “…receiving at...a first insurance company, a request to purchase an insurance policy from a second insurance company…”, “...in response to receiving the request, transferring, to...the second insurance company...the user session...”, and “…redirect the user from the...first insurance company to...the second insurance company…”. 

Reasonably, from the above limitations, one would conclude that the directing of a requesting customer to a commercial entity to purchase insurance in response to a customer request to purchase insurance is a form of commercial activity and/or fundamental commercial practice, e.g., selling a product. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process in which a first insurance company receives a customer request to purchase an insurance policy from a second company and the companies interact via a defined business relationship to fulfill the request for an insurance policy. A general process of implementing a business relationship to purchase and sell insurance is reasonably categorized as a Method of Organizing Human Activity, namely: (1) fundamental economic practices; and (2) commercial or legal interactions such as conducting marketing or sales activities as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 


Arguments (C) and (D):

In response to Appellant's (C) argument that “…the claims are not directed to an abstract idea because the claims integrate any alleged abstract idea into ‘a practical application’…claim 1 recites a practical application of any alleged abstract idea because it enables the implementation of a deep partner integration between merchants by sending, in response to a transfer request, user data to a second web server associated with a second insurance company, and further by performing a user redirect to at least redirect the user from the first website associated with the first insurance company to the second website associated with the second insurance company...” and Appellant’s argument (D) that “…The Specification states that this process is ‘deep integration [that] entails customer data transfer, in a secure environment, between business partners, plus process design such that merchant purchase completion is the logical conclusion to the customer experience’ Publication at [0170]...The Specification further explains the benefits of this deep integration: [excerpt from paragraph [0171] of the Specification as Published]...Thus, claim 1 recites multiple, specific, detailed, unique steps performed by a webserver...which provides deep integration for the secure transfer of data between different web servers...claim 1 does not monopolize every possible way of purchasing and selling insurance, but instead is limited to a practical application of doing so...”, Examiner respectfully disagrees and provides the following:


With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 (and analogous functions and associated structures presented in claims 108 and 117) includes: (1) a first webserver; (2) a client computer; (3) a first website; (4) a second website; and (5) a second web server. The recited first web server is identified in the claim as “associated with a first insurance company” and as receiving the request to purchase insurance from the client computer associated with the user which is engaged in a user session with a first website associated with the first insurance company. The second web server is identified as “associated with the second insurance company” and is further identified as the server that is sent user data associated with the user and as is also sent the identifier “mapping” the user to the user data. The first and second websites are identified as associated with the first and second insurance companies, respectively. The user session/user is transferred/redirected from the first webpage to the second webpage. 

While Appellant contends that these steps/functions, and more specifically, the term “redirect” encompasses “deep integration for the secure transfer of data between different webserver”, Examiner respectfully maintains that under a broadest reasonable interpretation of the claimed “redirect”, the claim merely requires a collection of data in a first website, a navigation from a first website to a second website, and a transmission of the user and an “identifier” that maps the user to the user data from one server to another. In reference to the Specification as Published (US2018/0189890), paragraphs [0170]-[0171] as cited by Appellant, and paragraphs [0173]-[0180] discuss various technical processes which provide benefits of security, speed, and invisibility to the user transferring from a merchant to a partner website. However, Examiner respectfully maintains that the claim as presented merely states/requires that a user is redirected from one website to another and that an identifier serves to map the user to the user data. With respect to the functions conveyed by the term “mapping”, the sole reference to mapping provided in the Specification is limited to a statement in paragraph [0175] which indicates “...The user redirection should contain at least the customer identification...to map the user being redirected to the information already mapped in the database...”. In other words, transmission of the customer’s name in order to identify stored data associated with the customer name reasonably meets the technical processes conveyed by the term, i.e., storage, retrieval, and transmission of data. 

Respectfully, the functions as presented in the independent claims are reasonably met by a user navigating from one website to another and data collected by the first website being transferred the second webpage/server. Absent further clarification, an “identifier mapping the user to user data” is reasonably met by the use of the user’s name to reference data stored under the same name, and does not reasonably require the “handoff” procedures of the broader disclosure. Of further note, Examiner acknowledges that the broader disclosure noted above includes a handoff procedure which, in a more comprehensively constructed claim, presented allowable subject matter and was allowed by the Examiner (see parent USPAT 9,886,722).  However, given the breadth of the present claims, Examiner maintains that to impart the functions of paragraphs [0170]-[0181] as Appellant argues would be to import limitations from the Specification into a limitation which only specifies that an identifier is provided to identify user data. At least as presented, Examiner respectfully maintains that the features/functions recited as performed during the claimed “redirect” are performable by the generic memory, HTTP and TCP/IP navigation/information transfer which are disclosed as performing the redirect. In other words, under a broadest reasonable interpretation of the claimed functions, any additional technical elements present in the claim are performing functions met by the standard operation of servers supporting websites capable of performing a standard user navigation and transmission of data using HTTP and TCP/IP functionality. 

As presented, the function(s) reasonably attributable to the claimed first webserver are limited to receiving data or information via a network (e.g., a request from a user to purchase insurance and sending user data and an identifier to the second server/website in response to the user navigation from the first server/website to the second server/website). Similarly, actions performed by the first and second servers are limited to the storing and retrieving information from a memory (e.g., the user data and identifier which appears to name or otherwise associate the user with the data) and transmitting/receiving information via a computer network (e.g., transferring or navigating a user and data from a first webpage/server to a second webpage/server). 

Accordingly, the technology as engaged is solely identified as storing and retrieving information (user data and an identifier) and sending and receiving information over a network (e.g., user data and a user from a first webpage/server to a second webpage/server). 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.
Respectfully, claim 1 (and analogous functions presented in claims 108 and 117) is/are reasonably understood to be conducting standard, and formally manually/pre-Internet performed process, of purchasing and selling insurance and transferring leads from a merchant to a commercial partner organization. In the pre-Internet world, this would have consisted of an identification of the prospective customer to the partner and a mailing or other delivery of a customer folder/binder having the customer’s name such that the customer information could be associated with the customer. The claimed invention performs the same process over the Internet using generic devices as tools to perform the abstract idea/commercial sales process. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed purchasing and selling insurance benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Argument (E): 

In response to Appellant's (E) argument that “…The Office Action fails to provide an adequate Step 2B analysis...Step 2B requires evaluating additional elements to determine whether they amount to an inventive concept...Appellant submits that the claims address the problem of transferring data between web servers by using a deep partner integration between merchants that sends, in response to a transfer request, user data to a second web server from the first website associated with the first insurance company to the second website associated with the second insurance company. These are meaningful limitation that add more than the alleged abstract idea, because they solve a technical problem with a claimed solution that is necessarily rooted in computer technology...Yet the Office Action merely recites conclusory language without actually considering or addressing the unique, specific ordered combination of features recited in claim 1...”, Examiner respectfully disagrees.

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 (and analogous functions/technical elements presented in claims 108 and 117) includes (1) a first webserver; (2) a client computer; (3) a first website; (4) a second website; and (5) a second web server. The recited first web server is identified in the claim as “associated with a first insurance company” and as receiving the request to purchase insurance from the client computer associated with the user which is engaged in a user session with a first website associated with the first insurance company. The second web server is identified as “associated with the second insurance company” and is further identified as the server that is sent user data associated with the user and as is also sent the identifier “mapping” the user to the user data. The first and second websites are identified as associated with the first and second insurance companies, respectively. The user session/user is transferred/redirected from the first webpage to the second webpage. 

Respectfully, these elements fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2018/0189890, Examiner notes paragraphs [0119] [0150] [0151] [0183]. In the noted disclosure, the Specification provides indications that servers are used to host the various insurance company websites. Paragraphs [0035] [0066] [0172]-[0176] indicate that secure HTML and industry standard XML and encryption are used to facilitate data transmission between the servers and the user computers. While the Specification provides descriptions of examples of devices, the devices are identified generically as a “computer” or “server”. With respect to the data transmissions, the specification does not provide any indication that anything other than standard encryption and markup languages are applied. Accordingly, with respect to the claimed hardware elements and network technology, the disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than (i) mere instructions to facilitate user navigation and data transmissions using a computer and a computer network, and (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.
In further support of Examiner’s conclusion that the computer-implemented elements of the claimed invention are limited to routine and conventional uses of generic computing devices operating in a network environment, beyond the general directive of the claims to the aforementioned abstract idea, the claims include computer-implemented steps of redirecting a user from a first webpage to a second webpage and transferring data using an “identifier”. While Examiner acknowledges that the noted limitations are computer-implemented and are conducted using a computer network, Examiner maintains that in aggregate they do not amount to significantly more than the abstract idea to which the claimed invention is in primarily directed.

While utilizing a computer/terminals and network connectivity, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to transmitting information over a computer network, e.g., directing the user to a second webpage, and storing and retrieving information from computer memory, e.g., “mapping” the user to data using an identifier. In other words, the computer of the instant invention is accomplishing non-technical aims, i.e., facilitating purchase of an insurance policy, because it has been programmed to transmit, store, and retrieve data and information relevant to the purchase of insurance. The non-technical functions associated with the selling of insurance in an ecommerce environment benefit from the use of computer technology, but fail to improve the underlying technology.


In support, the courts have previously found that utilization of a computer to transmit information over a computer network and employing computers to store and retrieve information are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. For further guidance regarding receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ROBERT D RINES/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.